MEMORANDUM **
Isidoro Sandoval-Sanchez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming, without opinion, an immigration judge’s (“IJ”) denial of his application for cancellation of removal for failure to establish ten years of continuous physical presence in the United States. We review the IJ’s findings of fact, including credibility findings, for substantial evidence and must uphold the findings unless the evidence compels a contrary result. Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999). We deny the petition.
Sandoval-Sanchez contends that the IJ’s adverse credibility finding was irrational because he testified consistently with his wife concerning his trips to Mexico and the IJ found her testimony to be credible.
Regardless of whether Sandoval-Sanchez testified consistently with his wife concerning his trips outside of the United States, the IJ’s decision was supported by substantial evidence because Sandoval-Sanchez did not testify consistently with his application concerning his place of residence between 1992 and 1994. See id. at 1152-53 (denying petition for review where applicant testified inconsistently). Moreover, Sandoval-Sanchez failed to submit adequate documentary evidence to account for his presence in the United States between October 6, 1991 and April 18, 1994. Cf. Vera-Villegas v. INS, 330 F.3d 1222, 1234 (9th Cir.2003) (holding that inadequate documentary evidence did not bar application because oral and written testimony was otherwise sufficient).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.